UNlTEl) STATES DISTRICT C()URT
FOR THE DISTRICT ()F COLUMBIA

 

CHARNITA PROCTOR,
Piaintiff,

V' Civil Action l\lo. 17-1966 (CKK)

CAPITAL ONE, N.A., el al.,

Defendants.

 

 

REDACTED MEMORANDUM OPINI()N
(August 24, 2018)

The Court has received the [54-1] Sealed Joint Status Report, filed by Plaintiff Charnita
Proctor and Defendants Capital One, N.A. and Capital One Auto Finance, lnc. (collectively,
“Capital One”), in response to the Court’s [Sl] Order, [53] Meniorandum Opinion, and that
Memorandum Opinion’s {52} sealed equivalent

Upon consideration of their filing, the relevant legal authorities, and the record as a Whole,
the Court shall APPROVE a revised version of the settlement agreement, as the Court Shall herein
modify, and Plaintiff and Defendant Capital One shall execute that settlement agreement by
AUGUST 31, 2018.

'l`he Court finds no further need for adjudication of this ease, and accordingly shall
I)ISMISS this action WITHOUT PREJUDICE until AUGUST 31, 2018, When the matter shall,
without further order, stand dismissed WITH PREJUDICE.

I. BACKGROUND

rl`he Court shall briefly summarize the timeline of the parties’ settlement of this litigationl

 

l The Court Shall not discuss proceedings involving former Defendants Liberty l\/Iutual Auto And
llome Services, LLC and Liberty l\/lutual Group, each of Whom Plaintiff voluntarily dismissed
With prejudice Stipulation ofVoluntary Dismissal Pursuant to F.R.C.P. Rule 41(a)(l)(A)(ii), ECF
No. 46.

()n November 8, 2017, Defendant orally discussed a settlement with Plaintift`, who was
unrepresented by counsel at that time. T here arose some dispute afterwards as to the finality of
that discussion Defendant understood the parties to have concluded their scttlement, pending its
memorialization in writing, which Defendant promptly did. 'l`hat document reflected what

Defendant would later characterize as the material terms of the parties’ orai agreement, namely:

“_

_” /-\m- Um'@da€t@d M@m Op-, ECF NO-

38 (“Apr. 3, 2018 Opinion”), at 3 (quoting Capital One’s Sealed l\/Iein. in Supp. of Their l\/lot. to
Enforce Settiernent, ECF No. 18~1, at 6).

Upon receiving Defendant’s written version, however, Plaintiff objected to one of the
further terms calling for her to provide Defendant with a _l She did not otherwise object
to Defendant’s document Once defense counsel secured his client’s approval to drop the -
-, counsel pursued Plaintiff`s execution of the written agreement Plaintiff, through counsel
she had by then retained, ultimately refused to acknowledge the settlement

On January 12, 2018, Capital One filed its [17] Motion to Enf`orce Settlement, and upon
the conclusion of briefing, the Court granted that motion in large part on April 3, 2018. See Apr.
3, 2018 Opinion. The Court found that the parties had indeed reached a settlement orally and that
the written agreement was an accurate reflection thereof, with two exceptions Id. at 2. First, the
oral agreement did not include the _, so the written version needed to be revised to exclude
it, as Defendant had already agreed to do. Id. at 4~5. Second, the Court dealt with Plaintifl”s more
recent objection to the scope of the release contained in the written agreement [d. at 4. Plaintiff

was concerned that Defendant’s broad language would require her to release ciaims as to certain

credit card accounts that Defendant evidently had charged off, and potentially other claims as well.
See ial at 3-4. The Court determined that the record lacked any indication that the settlement
would cover “anything other than the specific car loan described in the settlement agreeinent.” Id.
al 4. Accordingly, the Court instructed the parties to revise the written version to reflect that
narrowed scope on which the oral agreement was premised Id. at 5.

The parties’ ensuing status reports demonstrated further difficulties in confirming the
language in the written settlement agreement On August 15, 2018, the Court ruled that two out
of the three disputes that had most recently presented themselves could be promptly resolved The
Court found first that Piaintiff` had raised, and then dropped, an objection to _
_. Unredacred Mem. op., ncr NO. 52, ar 2-3 (“Aug. 15, 2013
Opinion”). Second, the date that the parties “_” the agreement, for purposes of the
written version, was the date of the oral agreement on November 8, 2017. Id. at 3. The date of
execution of the written agreement would necessarily be later, namely upon the resolution of
disputes as to the scope of the written language See id. at 4. Third, and more thornily, the parties
again disagreed as to_ the appropriate language to represent the scope of their oral agreement
Plaintift’s representations raised questions about whether she had intended to release any future
claims regarding the 2010 auto loan at issue, i.e., any claims other than those she had raised in her
Complaint. See z'd. at 4-6. Because the parties had already orally entered into a settlement, the
Court rejected Plaintift`s attempt to broaden the scope of this lawsuit to claims outside of the 2010
auto loan at issue. Id. at 5~6. The Court called for further elucidation of any claims Plaintiff might
have as to the 2010 auto loan. Id. at 6.

As instructed by the Court, the parties dispute this issue further in their [54-1] Scaled Joint

Status Report, to which the Court shail momentarily turn. Before doing so, the Court observes sua

sponte that, despite the parties’ ongoing disagreement in the pleading, it remains unnecessary to
hold an evidentiary hearing to resolve this case. Defendant has “carried the burden of proving the
existence of a settlement agreement by clear and convincing evidence.” Apr. 3, 2018 Opinion at
2 (quoting Samra v. Shaheen Bus. & fnv. Grp., lnc., 355 F. Supp. 2d 483, 494 (D.D.C. 2005))
(internal quotation marks omitted). This Sealed Joint Status Report supports a finding under
District of Columbia law that “an enforceable contract exists [because] there is an agreement about
all material terms and an intention of the parties to be bound.” Id. (quoting Um`rea' Srales v.
Mahr)ney, 247 P`.3d 279, 285 (D.C. Cir. 200l)) (internal quotation marks omitted).2
II. DISCUSSION

Plaintiff argues not only that she has several additional claims related to the 2010 auto loan,
but that she should not be required to release them in this settlement agreement Sealed Joint
Status Report, ECF No. 54~1, at 1~3. For the first time, Plaintiff raises “two additional claims
stem[mingj from Capital One’s failure to properly respond to her dispute letters from December
28, 2017 and June 2, 2018.” ]a’. at 1. But the Court finds that neither “claim” is distinct from the
claims in her underlying lawsuit, which she has agreed to settle.

Plaintiff indicates that the December 2017 dispute consisted of a challenge to “the subject
tradeline and a credit card account with Capital One.” Id. rl`he latter is outside the scope of this
lawsuit as the Court’s Aprii 3, 2018, and August 15, 2018, Opinions made clear. Turning to the
“subject tradeline,” Plaintiff summarily describes the dispute as consisting of her expectation that
the tradeline would be deleted sooner from her credit report See ial at 1-2. But Plaintiff could

have no justifiable reason to expect that Defendant would have requested back in Deceniber 2017

 

2 Both parties have urged the appiication of District of Columbia law. Apr. 3, 2018 Opinion at 2.
The settlement agreement itself likewise expressly contemplates interpretation under D.C. law.
Confidential Settlement Agreernent and Release of Ciaims, ECF No. 54-2, il 11.

4

that the credit agencies delete the tradeline. Defendant maintains that it has not committed any
wrongdoing-as the written settlement agreement reflects--and so it only would proceed to give
Plaintiff the benefit of the November 2017 settlement upon her execution of the written agreement
which Plaintiff continues to delay. See Confidential Settlement Agreement and Release of Claims,
ECF No. 54~2, il 6 (denying wrongdoing and liability). Plaintiff draws from other jurisdictions for
the proposition that a fresh claim arises each time the plaintiff has to dispute the same tradeline.
See Sealed Joint Status Report, ECF l\lo. 54~1, at 13-14 (citing, e.g., Vasquez v. chk r)fAm., N.A.,
Case No. l5-cv-0407'2-RS, 2015 WL 7075628 (N.D. Cal. Nov. 13, 2015); Broccuto v. Exper.ian
Info. Solutiuns, [nc., Civil Action No. 3:07CV782_1~1EH, 2008 WL 1969222, at *4 (E.D. Va. l\/lay
6, 2008)). And she again cites out-of-circuit authority to suggest that a settlement containing a
release as to prior conduct does not cover subsequent conduct See id. at 14 (citing Orsim` v. O/S
SEABROOKE O.N., 247 F.3d 953, 965 (9th Cir. 2001); Nefson v. Equl`jox Info, Servs., LLC, 522
F. Supp. 2d 1222, 1231 (C.D. Cal. 2007)). 'l`hat authority says nothing, however, in support of
recognizing a fresh claim when a settlement agreement pending the plaintiff` s signature would
have promptly resulted in Defendant’s request that the credit agencies delete the tradeline at issue,
entirely avoiding subsequent disputes with Defendant as to that tradeline.

'l`he June 20l8 claim fails for similar reasons Plaintiff was again pursuing disputes as to
her credit report that are in part extraneous to this lawsuit See id. at 2 (recognizing disputes
pertaining to “other furnishers in addition to the Capital One tradelines”). Even for the one Capital
One tradeline at issue in this case-»~the 2010 auto loan»~"»#l’laintiff"s .lune 2018 grievance is
admittedly motivated by the same goal that she pursued on December 28, 2017, and in her oral
agreement on November 8, 2017: “to remove all inaccurate information from her credit report”

Id. For the reasons set forth above, the June 2018 “claim” is not a fresh claim that should be

permitted to survive the settlement

As the Court also discussed above, the parties did not agree to release anything beyond the
claims at issue in the lawsuit which concern a 2010 auto loan. See generally Compl., ECF No. 1-
1, ‘lljl 41~71 (alleging violations of federal and l\/laryland state consumer protection laws, as well
as defamation).3 'l`he Court construes the record and the nature of a settlement as indicating that
the parties did intend to release claims then-present in the lawsuit, which generally pertain to the
allegedly inaccurate tradeline. See, e.g., Sealed Joint Status Report, ECF No. 54-1, at 4 (containing
Defendant’s representation that “the parties expressly designed the settlement agreement to bring
finality to the parties’ relationship relating to the 2010 auto loan ~ especially with regard to any
potential credit reporting that might arise”); Decl. of Charnita Proctor, ECF l\lo. 54~2, ll 22 (“I
agreed to waive my claims arising from Capital One’s response to my dispute that was submitted
in Septernber 2016.”). But the Court cannot discern a meeting of the minds as to whether the
parties agreed to release any other claims relating to the 2010 auto loan that do nor pertain to the-
credit dispute discussed in the Complaint, and do not pertain to the subsequent credit disputes
attributable solely to the pendency of Plaintiff` s signature of the settlement agreement The Court
would have to speculate as to whether any such claims could exist But it is not clear that the
parties have agreed to release them.

Accordingly, the Court shall require one further edit to the language in the written
settlement agreement in order to tailor it to the Court’s determination of the parties’ shared intent

'l`he language in Paragraph 5 currently reads, inter alia, that Plaintiff, l\/ls. Proctor, will release

 

3 Technically, the Complaint includes a reference to class action in its title, despite the absence of
any class action allegations in the body of the Complaint. For efficiency, the Court simplifies the
title for purposes of this Memorandum Opinion. The Complaint also contains several other counts
directed only against defendants that already have been dismissed from this case.

6

Cl'dims “_
_.” Coni`idential Settlement Agreement
and Release of Claims, ECF No. 54¢2, il 5. Such language would preclude any hypothetical claims
relating to the Loan that are not encompassed by claims presently reflected in the Lawsuit. To
reiterate a conclusion reached above, the Court has determined that the December 28, 2017, and
June 2, 2018, disputes are encompassed by claims presently in the Lawsuit. The Court shall order

the parties to adapt the language in Paragraph 5 as follows: l\/ls. Proctor will release claims “-

_” Plaimiff and Capifal One

shall execute a version o'l` the settlement agreement containing that language

Because the settlement concerns nothing other than the 2010 auto loan at issue in the
present Complaint, and because the Court has discerned that Plaintiff currently lacks any claims
pertaining to that loan that are not encompassed by the claims in the present Complaint, the Court
shall not permit Plaintiff to amend her Complaint. See Joint Status Report, ECF No. 54-1, at 17
(demonstrating that Plaintifi”s proposed amendment would expand scope of lawsuit). The Court
finds that this case has been settled.

III. CONCLUSION
For the reasons set forth above, the Court shall APPROVE a revised version of the

settlement agreement reflecting an edit to Paragraph 5 such that Plaintiff, l\/ls. Proctor, will release

claims “_
_” Pt'dimiff
and Defendant Capital One shall execute the settlement agreement containing that language by

AUGUS'I` 31, 2018.

The Court finds no further need for adjudication of this case, and accordingly shall
DISMISS this action WITHOU'I` PREJUDICE until AUGUST 31, 2018, when the matter shall,
without further order, stand dismissed WITH PREJUDICE.

An appropriate Order accompanies this l\/lemorandum Opinion.

Dated: August 24, 2018

/s/
COLLEEN KOLLAR-KOTELLY
United States District Judge